Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Mattoni on 07/19/2022.
	The application has been amended as follows:
	Claim 1, “… an upper end of the bent surface, and a second negative (-) electrode is exposed on the upper surface of the lower die at a second position that corresponds to a point of 0.66x to 0.83x from the upper end of the bent surface.” has been replaced with “…an upper end of the bent surface toward a lower surface of the lower die, and a second negative (-) electrode is exposed on the upper surface of the lower die at a second position that corresponds to a point of 0.66x to 0.83x from the upper end of the bent surface toward the lower surface of the lower die.”
	Claim 8, “… an upper end of the bent surface, and wherein the second negative (-) electrode is exposed on the upper surface of the lower die at a second position that corresponds to a point of 0.66x to 0.83x from the upper end of the bent surface.” has been replaced with “…an upper end of the bent surface toward a lower surface of the lower die, and wherein the second negative (-) electrode is exposed on the upper surface of the lower die at a second position that corresponds to a point of 0.66x to 0.83x from the upper end of the bent surface toward the lower surface of the lower die.”
Allowable Subject Matter
Claims 1, 4, 8, 10-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious an apparatus for forming an aluminum plate comprising "... an upper end of the bent surface toward a lower surface of the lower die, and wherein the second negative (-) electrode is exposed on the upper surface of the lower die at a second position that corresponds to a point of 0.66x to 0.83x from the upper end of the bent surface toward the lower surface of the lower die." as set forth in claim 1 and 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious since none of the prior art teaches the location of the electrodes on the lower die as claimed. Accordingly, claims 1, 4, 8, 10-17 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725